Order filed, January 10, 2018.




                                          In The
                                 Court of Appeals
                                        For The
                             First District of Texas
                                      ____________

                                  NO. 01-17-00871-CR

                           BILLY R. STRAHAN, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 184th District Court
                               Harris County, Texas
                            Trial Court Case 1484245



                                         ORDER

       The reporter’s record in this case was due 12/29/2017. See Tex. R. App. P. 35.1.
On 12/28/2017, the reporter Phyllis Thibodeaux, filed volume 3 or 4. The complete
record has not been filed with the court. Because the complete reporter’s record has not
been filed timely, we issue the following order.

       We order Phyllis Thibodeaux, the official (or substitute) court reporter, to file the
complete record in this appeal, within 30 days of the date of this order.
       No further extension will be entertained absent exceptional circumstances. The
trial and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If the reporter does not timely file the record
as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                           PER CURIAM